Order appointing a referee to take testimony and report his findings on the facts to the court on a motion for appointment of a receiver reversed on the law and the facts, with ten dollars costs and disbursements, and the motion for the appointment of a receiver remitted to the Special Term for determination. The malting of the order was improvident. The motion should be decided by the Special Term itself, without any reference respecting it. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.